DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 of the claim set received 9/30/2022 are pending.  Claims 1-4, 6-7, and 12-13 are directed toward the elected species while the remaining claims are withdrawn as directed toward non-elected species.

Election/Restrictions
Applicant's election with traverse of the baffle species of Figs. 3-4 and the power station species of Fig. 11 in the reply filed on 9/30/2022 is acknowledged.  The traversal is on the ground(s) that there is no burden on the examiner should the restriction not be required.  This is not found persuasive because the different species of baffles require at least unique search text strings and the different species of power stations require unique class searches, e.g., Fig. 8 requires a search in F02C6/16 while Fig. 9 does not, Fig. 9 requires a search in F02C7/224 while Fig. 8 does not.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power station of claim 13 comprising, “a fuel preheat heat exchanger provided upstream of a combustor of the gas turbine engine in a fuel flow path,” and the other limitations, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  “wherein at least one internal duct” should read “wherein the at least one internal duct”, for consistency with the structure of base claim 2.
Claim 3 is objected to because of the following informalities:  “the leading edge” should read “the upstream edge”, for consistency with the structure of base claim 1.
Claim 4 is objected to because of the following informalities:  “wherein at least one internal duct” should read “wherein the at least one internal duct”, for consistency with the structure of base claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "all internal cavities".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 requires only a single internal cavity.  It is unclear whether prior art having only a single internal baffle cavity can read on the claim.  The claim is examined as best understood.
Claim 12 recites, “wherein the silencer baffles (20) configured as heat exchange devices are, through their inlet and outlet ports, integrated into the inlet air preheating circuit so as to flow a fluid contained in the inlet air preheating circuit through the internal cavities for heat exchange fluid provided inside the silencer baffles configured as heat exchange devices.”  It is generally unclear what is required to meet this limitation.  Specifically, “so as to flow a fluid… for heat exchange fluid provided inside the silencer baffles,” is very confusing.  Additionally, it is unclear how the “fluid” is related to the heat exchange fluid.  Also, there is insufficient antecedent basis for “the internal cavities” in the same manner as that discussed with respect to claim 6 above.  The claim is examined as best understood.
Claim 13 recites, “wherein the silencer baffles (20) configured as heat exchange devices are, through their inlet and outlet ports, integrated into the fuel preheating circuit so as to flow a fluid contained in the fuel preheating circuit through the internal cavities for heat exchange fluid provided inside the silencer baffles configured as heat exchange devices.”  It is generally unclear what is required to meet this limitation.  Specifically, “so as to flow a fluid… for heat exchange fluid inside the silencer baffles,” does not make sense.  Additionally, it is unclear how the “fluid” is related to the heat exchange fluid.  Also, there is insufficient antecedent basis for “the internal cavities” in the same manner as that discussed with respect to claim 6 above.  The claim is examined as best understood.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayres (US 2003/0159807).
Regarding Claim 1, Ayres discloses an exhaust duct 160a (see Figs. 3b-5) for a gas turbine engine (see Fig. 3a), the exhaust duct comprising a silencer section, the silencer section 100 having an inlet (Fig. 4, the EXHAUST GAS INLET) and an outlet (Fig. 4, the EXHAUST GAS OUTLET) and a flow direction from the inlet to the outlet (from right to left in Fig. 4); wherein at least two plate-shaped silencer baffles 128 (see Figs. 4-5) are provided inside the silencer section and arranged parallel to each other, and wherein each silencer baffle extends along the flow direction of the silencer section from an upstream edge to a downstream edge (see Fig. 4), each of the at least two plate-shaped silencer baffles having side surfaces (the broad surfaces of the plates) extending along the flow direction of the silencer section from the upstream edge to the downstream edge (see Fig. 4), wherein two side surfaces of two adjacent plate-shaped silencer baffles are arranged facing each other and form an exhaust flow channel 136 between them (see Fig. 5), wherein further at least one of the plate-shaped silencer baffles 128 is configured as a heat exchange device in that the at least one of the plate-shaped silencer baffles comprises at least one internal cavity 132 suitable for receiving a heat exchange fluid (see Figs. 4-5), wherein the at least one internal cavity 132 is fluidly connected to the outside of the exhaust duct at an inlet port (aligned holes within the inlet manifold 115, see Figs. 4-5) and an outlet port (aligned holes within the outlet manifold 117, see Fig. 5).
It is noted that the baffles are claimed as silencer baffles and that Ayres does not explicitly disclose the baffles as silencer baffles, however Ayers discloses the claimed structure, i.e. the plate-shaped structure of the baffles, and an apparatus claim is defined by the structure rather than the function, therefore the claim is rejected as anticipated by Ayres.  It is additionally noted, that the structure disclosed by Ayres will remove energy from the exhaust gases which will aid in noise reduction as the exhaust gases encounter components further downstream from the defined silencer section.
Regarding Claim 6, Ayres discloses wherein all internal cavities 
Regarding Claim 7, Ayres discloses wherein an exhaust side of an expansion turbine is connected to an exhaust duct 106a according to claim 1 (see Figs. 3a and 3b, exhaust from the expansion turbine of the TURBINE engine is connected to the defined duct).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (US 2003/0019214).
Regarding Claim 1, Shibata discloses an exhaust duct 34 for a gas turbine engine 10+12+14 (see Fig. 1), the exhaust duct comprising a silencer section 34, the silencer section 34 having an inlet and an outlet and a flow direction (from bottom to top of the first portion of Fig. 4) from the inlet to the outlet (inlet and outlet of exhaust gas from silencer section/duct 34 as shown in Fig. 1); wherein at least two plate-shaped silencer baffles 62 (Fig. 4) are provided inside the silencer section 34 and arranged parallel to each other (see Fig. 4, each silencer baffle defined as comprising the channels shown flowing the compressed airflow), and wherein each silencer baffle extends along the flow direction of the silencer section from an upstream edge (see first portion of Fig. 4, at reference character 62) to a downstream edge (see first portion of Fig. 4, at reference character 64), each of the at least two plate-shaped silencer baffles having side surfaces (the broad outward faces of the defined silencer baffles) extending along the flow direction of the silencer section from the upstream edge to the downstream edge (see Fig. 4), wherein two side surfaces of two adjacent plate-shaped silencer baffles are arranged facing each other and form an exhaust flow channel between them (see Fig. 4, the flow passage including the shown heat transfer surface through with the exhaust gas flows), wherein further at least one of the plate-shaped silencer baffles is configured as a heat exchange device in that the at least one of the plate-shaped silencer baffles comprises at least one internal cavity (see the first portion of Fig. 4, the cavity having the flow passages for the compressed air flow) suitable for receiving a heat exchange fluid (compressed air flow), wherein the at least one internal cavity is fluidly connected to the outside of the exhaust duct at an inlet port 66 and an outlet port 68 (see Fig. 4).
It is noted that the baffles are claimed as silencer baffles and that Shibata does not explicitly disclose the baffles as silencer baffles, however Shibata discloses the claimed structure, i.e. the plate-shaped structure of the baffles, and an apparatus claim is defined by the structure rather than the function, therefore the claim is rejected as anticipated by Shibata.  It is additionally noted, that the structure disclosed by Shibata will remove energy from the exhaust gases which will aid in noise reduction as the exhaust gases encounter components further downstream from the defined silencer section.
Regarding Claim 2, Shibata discloses wherein the at least one internal cavity (see the first portion of Fig. 4, the cavity having the flow passages for the compressed air flow) is provide as at least one internal duct (see the ducts for the compressed air flow shown in Fig. 4) fluidly connected to the outside of the exhaust duct 38 (via inlet 66 and outlet 68; as shown in Fig. 1).
Regarding Claim 3, Shibata discloses wherein at least one internal duct (the ducts for the compressed air flow shown in Fig. 4) extends adjacent and along the leading edge (first portion of Fig. 4, at reference character 62) of at least one plate-shaped silencer baffle (the structure containing the internal ducts; as shown in Fig. 4).
Regarding Claim 4, Shibata discloses wherein at least one internal duct (the ducts for the compressed air flow shown in Fig. 4) extends in a serpentine shape (i.e. a winding course) inside at least one silencer baffle (the structure containing the internal ducts; as shown in Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas (US 2014/0102113) in view of Ayres (US 2003/0159807).
Regarding Claim 12, Cuevas discloses in Fig. 1, a power station comprising at least one gas turbine engine 12, the gas turbine engine comprising an expansion turbine 98 (see Fig. 2), wherein the gas turbine engine is equipped with an inlet air preheating circuit 72, wherein the inlet air preheating circuit comprises an inlet air preheat heat exchanger 30 provided upstream of the compressor 94 of the gas turbine engine 12 (the gas turbine engine 12 comprises a compressor 94, see Fig. 2).  Cuevas discloses a heat exchange device 40 configured as a heat exchange device that transfers heat from exhaust gas 18 to a secondary fluid HTF (see Fig. 1) through inlet 60 and outlet ports 68, integrated into the inlet air preheating circuit 72 so as to flow a fluid contained in the inlet air preheating circuit 72 for heat exchange fluid provided inside heat exchange device 40.
Ayres teaches the exhaust duct according to claim 1 as discussed above and further where the exhaust duct 160a comprising the silencer section 100 is a heat exchange device (read para. 0039) transferring heat from exhaust gas to a secondary fluid.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Cuevas so that the heat exchange device 40 comprises the exhaust duct of Ayers in order to accommodate differential expansion or contraction such that airflow is not significantly disrupted and to prevent failures or damage while being relatively simple in construction and operation to minimize its cost, weight and complexity (read Ayres paras., e.g., 0015, 0078, and 0094).
Regarding Claim 13, Cuevas discloses in Fig. 1, a power station comprising at least one gas turbine engine 12, the gas turbine engine comprising an expansion turbine 98 (see Fig. 2), wherein the gas turbine engine is equipped with a fuel preheating circuit 76, wherein the fuel preheating circuit comprises a fuel preheat heat exchanger 32 provided upstream of a combustor 96 of the gas turbine engine 12 (the gas turbine engine 12 comprises combustor 96, see Fig. 2).  Cuevas discloses a heat exchange device 40 configured as a heat exchange device that transfers heat from exhaust gas 18 to a secondary fluid HTF (see Fig. 1) through inlet 60 and outlet ports 68, integrated into the fuel preheating circuit 76 so as to flow a fluid contained in the inlet air preheating circuit 76 for heat exchange fluid provided inside heat exchange device 40.
Ayres teaches the exhaust duct according to claim 1 as discussed above and further where the exhaust duct 160a comprising the silencer section 100 is a heat exchange device (read para. 0039) transferring heat from exhaust gas to a secondary fluid.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Cuevas so that the heat exchange device 40 comprises the exhaust duct of Ayers in order to accommodate differential expansion or contraction such that airflow is not significantly disrupted and to prevent failures or damage while being relatively simple in construction and operation to minimize its cost, weight and complexity (read Ayres paras., e.g., 0015, 0078, and 0094).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                               Primary Examiner, Art Unit 3741                                                                                                                         Examiner, Art Unit 3741